[Cite as In re C.G., 2014-Ohio-664.]


                                           COURT OF APPEALS
                                          STARK COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


                                                  :   JUDGES:
                                                  :
                                                  :   Hon. Patricia A. Delaney, P.J.
                                                  :   Hon. John W. Wise, J.
IN RE C.G.                                        :   Hon. Craig R. Baldwin, J.
                                                  :
                                                  :   Case No. 2013 CA 00228
                                                  :
                                                  :
                                                  :
                                                  :
                                                  :   OPINION


CHARACTER OF PROCEEDING:                              Appeal from the Stark County Court of
                                                      Common Pleas, Family Court Division,
                                                      Case No. 2013 JCV 00298



JUDGMENT:                                             AFFIRMED




DATE OF JUDGMENT ENTRY:                               February 18, 2014




APPEARANCES:

For Mother-Appellant:                                 For SCDJFS-Appellee:

MARY G. WARLOP                                        JERRY COLEMAN
ABNEY LAW OFFICE, LLC                                 STARK COUNTY DEPARTMENT OF
116 Cleveland Ave., NW, Suite 500                     JOB AND FAMILY SERVICES
Canton, OH 44702                                      221 – 3rd Street SE
                                                      Canton, OH 44702
Stark County, Case No. 2013 CA 00228                                                                   2



Delaney, J.

       {¶1} Mother-Appellant appeals the October 24, 2013 judgment entry of the

Stark County Court of Common Pleas, Family Court Division, to grant permanent

custody of her minor child to Appellee Stark County Department of Job and Family

Services (“SCDJFS”).

                           FACTS AND PROCEDURAL HISTORY

       {¶2} Mother is the parent of C.G., born on May 29, 1998.1 C.G. did not reside

with Mother until she was nine years old. (T. 22). Mother lost custody of C.G. in 2007

after a dependency, neglect, and abuse action based on Mother’s substance abuse.

The case resolved in March 2007 with legal custody of C.G. being granted to her

maternal aunt.     (T. 43).    In 2009, the maternal aunt returned C.G. to her Mother’s

custody pursuant to an agreed entry. (T. 43).

       {¶3} On January 15, 2013, SCDJFS filed a complaint with the Stark County

Court of Common Pleas, Family Court Division, seeking temporary custody of C.G. The

complaint alleged C.G. to be a dependent, neglected, and/or abused child. A shelter

care hearing was held on January 15, 2013 and the trial court ordered C.G. into the

emergency temporary custody of SCDJFS.

       {¶4} The original complaint was dismissed because of jurisdictional time limits.

The complaint was refiled on March 29, 2013. A shelter care hearing was held on April

1, 2013 and the trial court ordered C.G. into the emergency temporary custody of

SCDJFS.



1
 The father of C.G. did not contest the grant of permanent custody to SCDJFS and does not separately
appeal. Father has terminal colon cancer.
Stark County, Case No. 2013 CA 00228                                                     3


          {¶5} The adjudication hearing was held on June 14, 2013.          Based on the

evidence, the trial court determined C.G. was a dependent, neglected, and abused

child. C.G. was ordered to continue in the temporary custody of SCDJFS. The trial

court approved and adopted a case plan for Mother.           Mother’s case plan required

Mother to complete the following: complete a parenting assessment at Melymbrosia,

complete a drug and alcohol assessment at Quest, and follow the recommendations

from each evaluation.

          {¶6} On August 2, 2013, SCDJFS filed a motion for permanent custody of C.G.

SCDJFS also filed a motion requesting the trial court conduct an in camera interview

with C.G. The permanent custody hearing was held on October 17, 2013.

          {¶7} Rachel Weingart, the SCDJFS ongoing worker assigned to C.G., testified

at the hearing. Weingart testified regarding Mother’s work on her case plan. Weingart

stated Mother attended Quest for the interview portion of the assessment but refused to

submit to any substance abuse testing. (T. 8-9). Mother was ordered by the trial court

to submit to a hair follicle test at both the initial shelter care hearing and the second

shelter care hearing. (T. 8). Mother refused to comply with the hair follicle test or urine

screens. (T. 8, 21). Mother did not complete a parenting assessment. (T. 8). She

attended the initial testing in January 2013 but did not go any further with the program.

(T. 8).     Mother stated her reasons for not going to appointments were her lack of

transportation and the inclement weather.         (T. 19).   SCDJFS offered Mother bus

passes. (T. 21-22).

          {¶8} Weingart made efforts to help facilitate services for Mother, but Mother did

not appear willing to engage with Weingart. (T. 9). Mother would not allow Weingart
Stark County, Case No. 2013 CA 00228                                                    4


come to her home. (T. 9). Weingart would speak to Mother before or after court

hearings or on the phone. (T. 9).

       {¶9} When C.G. came into custody, Weingart testified that C.G. appeared

fearful of her mother and fearful of returning home. (T. 11). C.G. was on probation

through the Juvenile Court due to an incident at her high school and the school

principal. (T. 11). C.G.’s foster caregiver described that C.G. initially had difficulties

and during an incident at the home, C.G. tried to harm herself. (T. 11). C.G. was

admitted to Akron Children’s Hospital for a week due to suicidal ideation.        (T. 11).

Weingart testified that services were offered to C.G. (T. 10). She had a trauma and

loss evaluation from Northeast Ohio Behavioral Health. She is in weekly counseling

and in a girls’ counseling group. (T. 11).

       {¶10} C.G. is in the tenth grade at a new high school and has not exhibited any

behavioral problems. (T. 12). She is in band and has good grades. (T. 12). She gets

along with her foster family. (T. 12).

       {¶11} Mother testified at the hearing. She stated that there was no point in

completing any of her case plan if her daughter was not going to come back home. (T.

19). Mother refused to be forced to do a drug screen “because of an angry spoiled 13

year old, 14 year old teenager.” (T. 20). She admitted there were some physical

altercations between her and C.G., maybe four months apart. (T. 20). Mother admitted

C.G. witnessed domestic violence between Mother and her boyfriend. (T. 23).

       {¶12} Becky Crookston, C.G.’s therapist with Northeast Ohio Behavioral Health,

testified during the best interest phase of the hearing. (T. 26). Crookston works on

trauma therapy with C.G. (T. 28). C.G. described violent altercations involving her
Stark County, Case No. 2013 CA 00228                                                 5


Mother. (T. 30). C.G. was in foster care when she began treatment and C.G. has

seemed happier and more talkative to Crookston, which C.G. attributed to her

environment. (T. 30). C.G. has expressed she has no desire to speak with Mother at

all. (T. 31). Crookston has had counseling sessions with Mother. (T. 31). Mother

made negative comments about C.G. and stated that C.G. was manipulative.

        {¶13} Weingart testified that C.G. has made good progress after being placed in

a therapeutic foster home. She caught up on her studies and is educationally on track

in tenth grade. (T. 33). She plays an instrument in the school marching band. (T. 36).

She has not had any recent behavioral problems since being placed in foster care. (T.

34). She stated they considered relative placement but no relatives were available for

placement.

        {¶14} The Guardian ad Litem testified and recommended that C.G. be placed in

the permanent custody of SCDJFS. (T. 43, 44).

        {¶15} The trial court conducted an in camera interview with C.G. on October 22,

2013.

        {¶16} On October 24, 2013, the trial court granted permanent custody of C.G. to

SCDJFS. It is from this decision Mother now appeals.

                             ASSIGNMENTS OF ERROR

        {¶17} Mother raises two Assignments of Error:

        {¶18} “I. THE TRIAL COURT ERRED IN GRANTING PERMANENT CUSTODY

TO THE STARK COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES

(SCDJFS) AS SCDJFS FAILED TO SHOW BY CLEAR AND CONVINCING EVIDENCE
Stark County, Case No. 2013 CA 00228                                                      6


THAT GROUNDS EXISTED FOR PERMANENT CUSTODY AND SUCH DECISION

WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶19} “II. THE TRIAL COURT ERRED IN GRANTING PERMANENT CUSTODY

TO STARK COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES (SCDJFS) AS

SCDJFS FAILED TO SHOW BY CLEAR AND CONVINCING EVIDENCE THAT IT IS IN

THE BEST INTERESTS OF THE MINOR CHILD TO GRANT PERMANENT CUSTODY

AND SUCH DECISION WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.”

                                        ANALYSIS

                                         I. and II.

       {¶20} Mother argues the trial court erred in granting permanent custody of C.G.

to SCDJFS. We disagree.

       {¶21} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). An award of permanent custody must

be based on clear and convincing evidence.            R.C. 2151.414(B)(1).      Clear and

convincing evidence is that evidence “which will provide in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established.” Cross v. Ledford, 161

Ohio St. 469, 120 N.E.2d 118 (1954). “Where the degree of proof required to sustain an

issue must be clear and convincing, a reviewing court will examine the record to

determine whether the trier of facts had sufficient evidence before it to satisfy the

requisite degree of proof.” Id. at 477. If some competent, credible evidence going to all

the essential elements of the case supports the trial court's judgment, an appellate court
Stark County, Case No. 2013 CA 00228                                                    7

must affirm the judgment and not substitute its judgment for that of the trial court. C.E.

Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶22} Issues relating to the credibility of witnesses and the weight to be given to

the evidence are primarily for the trier of fact. Seasons Coal v. Cleveland, 10 Ohio

St.3d 77, 80, 461 N.E.2d 1273 (1984).        Deferring to the trial court on matters of

credibility is “crucial in a child custody case, where there may be much evidence in the

parties' demeanor and attitude that does not translate to the record well.” Davis v.

Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997).

       {¶23} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency.

       {¶24} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (a) the child

is not abandoned or orphaned, and the child cannot be placed with either of the child's

parents within a reasonable time or should not be placed with the child's parents; (b) the

child is abandoned; (c) the child is orphaned and there are no relatives of the child who

are able to take permanent custody; or (d) the child has been in the temporary custody

of one or more public children services agencies or private child placement agencies for

twelve or more months of a consecutive twenty-two month period ending on or after

March 18, 1999.
Stark County, Case No. 2013 CA 00228                                                        8


       {¶25} R.C. 2151.414(B) establishes a two-pronged analysis the trial court must

apply when ruling on a motion for permanent custody. In practice, a trial court will

usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶26} In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of the

child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of

the child as expressed directly by the child or through the child's guardian ad litem, with

due regard for the maturity of the child; (3) the custodial history of the child; and (4) the

child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶1} Our review of the record shows the trial court's decision regarding

permanency and placement was supported by clear and convincing evidence. We

further find it was in the best interests of C.G. that custody be terminated. We have

frequently noted, “[t]he discretion which the juvenile court enjoys in determining whether

an order of permanent custody is in the best interest of a child should be accorded the

utmost respect, given the nature of the proceeding and the impact the court's

determination will have on the lives of the parties concerned.” In re Mauzy Children, 5th

Dist. Stark No.2000CA00244, 2000 WL 1700073 (Nov. 13, 2000), citing In re Awkal, 85

Ohio App.3d 309, 316, 642 N.E.2d 424 (8th Dist.1994).
Stark County, Case No. 2013 CA 00228                                                   9


      {¶27} C.G. is a fifteen-year-old girl who has struggled her entire life with her

relationship with her Mother. This Court has reviewed the October 22, 2013 in camera

interview and agrees with the trial court’s conclusion that C.G. appears to be an

articulate and intelligent young lady who is trying to move forward with her life. Before

her removal from Mother’s home, C.G. was fighting in school and fighting with her

Mother. C.G. considered harming herself. After her placement in a therapeutic foster

home, C.G. has engaged in counseling, improved her behavior, and improved her

grades. Her counselor states C.G. now seems happier. She makes eye contact and

smiles. Her GAL remarked that she now “has a light inside her.”

      {¶28} Mother has not completed her case plan and has stated that she will not

complete her case plan. She testified a “spoiled girl” would not force her into changing

her behaviors.    These behaviors have included substance abuse and domestic

violence.

      {¶29} C.G. articulated to the trial court that she wants to be adopted into a

home. The trial court stated C.G. deserves to have the opportunity to be in a safe,

caring, stable, and nurturing home. We agree.

      {¶30} Mother’s first and second Assignments of Error are overruled.
Stark County, Case No. 2013 CA 00228                                          10


                                 CONCLUSION

       {¶31} The judgment of the Stark County Court of Common Pleas, Family Court

Division is affirmed.

By: Delaney, J.,

Wise, P.J. and

Baldwin, J., concur.